DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/3/2022 has been entered.  Claim 4 has been canceled.  Claims 1-3 and 5-15 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite, “the allophanate groups carry an organic radical which is inert in a side chain towards isocyanate groups” on lines 5-6 and “wherein the organic radical is a linear or branched, and optionally substituted monoalcohol having 1 to 18 carbon atoms” (emphasis added) on lines 8-9, and although the original disclosure at the time of filing provides support for an organic radical which is inert towards isocyanate groups and/or an organic radical which is inert in a side chain towards isocyanate groups, wherein said organic radical is a residual group (e.g. RO-) of a linear or branched, and optionally substituted monoalcohol (e.g. ROH) that is inert in a side chain toward isocyanate groups and has 1 to 18 carbon atoms, that results from the reaction of said monoalcohol (e.g. ROH) such as with excess (di)isocyanate (e.g. at least pentamethylene 1,5-diisocyanate aka 1,5-diisocyanatopentane, O=C=N-(CH2)5-N=C=O as in instant claim 8 and as in the instant inventive example), such that the alcohol is not actually present as the organic radical nor is the hydroxyl group (-OH) of said alcohol actually present as part of the organic radical, only the RO- portion thereof (see for example, Cheikh, Urethane Formation with an Excess of Isocyanate or Alcohol: Experimental and Ab Initio Study, Figure 1; or Lapprand, Reactivity of isocyanates with urethanes: Conditions for allophanate formation, Fig. 1), the original disclosure at the time of filing does not provide support for “wherein the organic radical is a linear or branched, and optionally substituted monoalcohol having 1 to 18 carbon atoms” (emphasis added) as instantly claimed.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the allophanate groups carry an organic radical which is inert in a side chain towards isocyanate groups” on lines 5-6 and “wherein the organic radical is a linear or branched, and optionally substituted monoalcohol having 1 to 18 carbon atoms” on lines 8-9, however, given that an unsubstituted linear monoalcohol would not have a side chain and the -OH group thereof would be reactive with isocyanate groups, it is unclear as to how the organic radical could be a linear monoalcohol having 1 to 18 carbon atoms, or for that matter, a residual group of a linear monoalcohol having 1 to 18 carbon atoms unless the linear monoalcohol is substituted, not optionally as instantly claimed, and in that case, would it not be considered branched?  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 2-3 and 5-15 do not remedy the above and thus are indefinite for the same reasons.
Claim Interpretation
For examination purposes with respect to prior art, the Examiner has assumed that the organic radical limitation on lines 8-9 of instant claim 1 is meant to recite that the organic radical results from, or is a residual group of, a linear or branched, and optionally substituted monoalcohol having 1 to 18 carbon atoms.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0338330, hereinafter referred to as “Nakagawa”) for generally the reasons recited in the prior office action and discussed further below with regard to the amended claims wherein it is noted that the limitations of dependent claim 4 have been incorporated into independent claim 1, and the allophanate groups now require that the groups carry an organic radical which is inert in a side chain towards isocyanate groups.
As discussed in detail previously on the record (see for example, Examiner’s Answer dated 3/20/2020), Nakagawa discloses a polyisocyanate composition comprising a pentamethylene diisocyanate that contains at least one functional group of (a) to (e) which includes (a) an isocyanurate group and (b) an allophanate group (see 0026-0031).  The allophanate group is obtained by allowing pentamethylene diisocyanate to react with a monoalcohol (see 0271), such as methanol (as utilized in the instant examples), ethanol, and propanol as examples of a straight chain monohydric alcohol, reading upon the claimed linear monoalcohol having 1 to 18 carbon atoms as recited in amended claim 1 (see 0282-0283), and/or isopropanol, isobutanol, and 2-ethylhexane-1-ol (as utilized in the instant examples) as examples of a branched monohydric alcohol (see 0284), reading upon the claimed branched monoalcohol having 1 to 18 carbon atoms and which is inert in a side chain towards isocyanate groups (e.g. 2-ethylhexane-1-ol has an ethyl group as a side chain which is inert towards isocyanate groups), and combinations of two or more thereof (see 0289); and thus Nakagawa clearly teaches and/or suggests an allophanate group that may be obtained by allowing pentamethylene diisocyanate to react with a branched monoalcohol which is inert in a side chain toward isocyanate groups, such as 2-ethylhexanol, or in the presence of a mixture of methanol and 2-ethylhexanol (as in the inventive example of the instant invention) such that the resulting allophanate groups would read upon the claimed allophanate groups that “carry an organic radical which is inert in a side chain towards isocyanate groups” and “wherein the organic radical is a [residual group of or results from] a linear or branched, and optionally substituted monoalcohol having 1 to 18 carbon atoms” as instantly claimed.
Nakagawa discloses that the polyisocyanate composition comprises an isocyanurate (trimer) content of 35-95 mass% (see 0330), overlapping the isocyanurate (trimer) content in instant claims 1-2; and specifically discloses an embodiment wherein the polyisocyanate contains isocyanurate groups and allophanate groups, wherein the molar ratio of the isocyanurate group to the allophanate group is 1-1,000 (see 0333), or in terms of the equivalent ratio of allophanate/isocyanurate is 0.001-1, overlapping the ranges of instant claims 1 and 3.  Further, as discussed in the prior office action, Nakagawa also discloses that the polyisocyanate composition contains an isocyanate monomer concentration, i.e. unreacted pentamethylene diisocyanate concentration, of 3 mass % or less, preferably 1.5 mass % or less, and more preferably 1 mass % or less (Paragraph 0333), thereby reading upon and/or rendering obvious the claimed “residual pentamethylene 1,5-diisocyanate monomer content of less than 0.5wt% as recited in amended claim 1 given that Nakagawa discloses that the pentamethylene diisocyanate is generally 1,5-pentamethylene diisocyanate, and given that as discussed previously on the record, a prima facie case of obviousness exists wherein the claimed ranges lie inside ranges disclosed by the prior art.  Therefore, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 1-3 and 5 would have been obvious over the teachings of Nakagawa given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 6, as discussed in the Examiner’s Answer, Nakagawa discloses that the polyisocyanate composition contains an NCO group content of 15-28 mass% (see 0329), significantly overlapping the claimed range of 15-25 wt%.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping NCO group content in the polyisocyanate composition of Nakagawa, since overlapping portions have been considered prima facie obvious.
With regard to instant claim 7, as discussed in the Examiner’s Answer, Nakagawa discloses the polyisocyanate composition having a viscosity of 100-8,000 mPas (see 0335).
With regard to instant claims 8-9, as noted above, Nakagawa discloses that the allophanate is formed by reacting pentamethylene diisocyanate (particularly pentamethylene-1,5-diisocyanate, see 0248) with the monoalcohol(s) in the presence of a catalyst (see 0271).  In one embodiment, the reaction temperature is 85ºC (see 0696).
With regard to instant claim 10, as discussed in the Examiner’s Answer, Nakagawa discloses a pentamethylene diisocyanate obtained by phosgenating pentamethylenediamine (see Abstract).  Phosgenation may occur in the presence of nitrogen gas (see 0194, 0224).
With regard to instant claims 11-12, as discussed in the Examiner’s Answer, Nakagawa discloses a polyurethane resin that is a reaction product of the polyisocyanate composition and an active hydrogen compound (see 0032). The active hydrogen compound contains a polyol component (see 0381-0383). The polyol component comprises low molecular weight polyols and high molecular weight polyols (see 0384). The low molecular weight polyols include ethylene glycol (MW 62.07), thus having an OH content of 34/62.7 or 54.8 wt%.
With regard to instant claims 13-15, as discussed in the Examiner’s Answer, Nakagawa discloses that the polyurethane resin is used in a coating composition or an adhesive (see 0480). The adhesive may be used for laminating films, such as metal foil and plastic film, to form a composite film (see 0487).
Hence, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed ranges, the Examiner maintains her position that the claimed invention as recited in instant claims 1-3 and 5-15 would have been obvious over the teachings of Nakagawa as discussed in detail above.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with respect to Nakagawa.  Specifically, the Applicant argues that “Nakagawa et al. [allegedly] fail to teach or fairly suggest the instantly recited organic radical which is inert in a side chain towards isocyanate groups, and wherein the organic radical is a linear or branched, and optionally substituted monoalcohol [residue] having 1 to 18 carbon atoms” see the last paragraph of page 7 of the response, however, the Examiner respectfully disagrees and refers to the additional remarks with respect to Nakagawa as discussed in detail in Paragraph 8 above (incorporated herein by reference), particularly with respect to the use of branched monoalcohols such as 2-ethylhexanol as well as mixtures of any two of the monoalcohols disclosed by Nakagawa such as methanol and 2-ethylhexanol as specifically utilized in instant inventive Example 2, and in light of the rejections under 35 U.S.C. 112. Hence, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Nakagawa for the reasons discussed in detail above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 13, 2022